Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant' s amendment filed on 09/24/2022 has been entered. Claims 21 and 22 are added new. Claims 12 and 20 are cancelled. Claims 1-11, 13-19, 21 and 22 are still pending in this application with claims 1 and 13 being independent.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 4-9, 13, 15-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over of Nokia et al. (3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, R1-1901192, “On 2-step Random Access Procedure”, dated Jan 2019) in view of Samsung (3GPP TSG-RAN WG2 #99bis, “Random Access in NR: RAR MAC Subheader Design”, R2-1710080, dated Oct 2017).
	Regarding claim 1,  Nokia et al. teach a method at a user equipment (see page 1, Introduction and page 3, Fig.2, UE), the method comprising: receiving a random access channel configuration including a MsgA physical uplink shared channel configuration (see page 3, Fig.2 and see page 6, under section 2.3, 1st para wherein the base station shall configure physical resources for data signal transmission, the frequency resources for preamble transmission can be configurable to UE and potentially be shared by 2-step and 4-step RACH procedure, is mentioned and also see page 7, proposal 5); determining an association between a physical random access channel preamble of a plurality of physical random access channel preambles and a physical uplink shared channel of a plurality of physical uplink shared channels (see page 6, under section 2.3, 2nd para wherein the UE randomly selects a preamble sequence for transmission and transmits the data signal in the associated data resource/PUSCH, the parameters of the reference signals for the data demodulation, such as the cyclic shift and OCC, etc., could be derived by the selected preamble sequence, is mentioned and see page 4, Fig.3 wherein association of  each of plurality of random access channel preambles and corresponding one of plurality of physical uplink shared channels, is mentioned); randomly selecting a particular physical random access channel preamble from the plurality of physical random access channel preambles (see page 6, under section 2.3, 2nd para wherein the UE randomly selects a preamble sequence for transmission and transmits the data signal in the associated data resource/PUSCH, is mentioned and also see page 4, Fig.3); transmitting the particular physical random access channel preamble and a physical uplink shared channel associated with the particular physical random access channel preamble, wherein the physical uplink shared channel is transmitted according to the MsgA physical uplink shared channel configuration (see page 3, Fig.2 for Msg A transmission including preamble & data/PUSCH, is mentioned and also see page 4, Fig.3 and under observation 1, wherein MsgA consists of two parts, i.e. PRACH Preamble and PUSCH in a msgA being TDMed, is mentioned); and receiving a physical downlink shared channel in response to transmission of the particular physical random access channel preamble and the physical uplink shared channel (see page 3, Fig.2, wherein UE receiving MsgB including RA response in response to MsgA (which includes preamble & data) transmission, is mentioned and also see page 5, under proposal 1, wherein the MsgB in the 2-step RACH procedure is the combined random access response and contention resolution and including the equivalent contents of msg2 and msg4 of 4-step RACH, is mentioned and also the contents of MsgB including UL grant for scheduling the data packets right after the RACH procedure &small user plane/control plane packets for DL communication/PDSCH, is mentioned). 
Nokia et al. is silent in teaching the above method comprising wherein a medium access control protocol data unit of the physical downlink shared channel comprises a plurality of random access responses of a plurality of different random access response formats, each of the plurality of random access responses corresponding to a medium access control-subprotocol data unit of the medium access control protocol data unit. 
However, Samsung teaches a method (see page 1, Introduction) comprising wherein a medium access control protocol data unit of the physical downlink shared channel comprises a plurality of random access responses of a plurality of different random access response formats, each of the plurality of random access responses corresponding to a medium access control-subprotocol data unit of the medium access control protocol data unit (see page 1, Fig.1 & under section 2, wherein Fig.1 showing NR RAR MAC PDU format, is mentioned and also RAR MAC PDU consisting of one or more MAC sub-PDUs as shown in Fig.1 and each MAC sub-PDU consisting of a MAC subheader and a MAC RAR, is mentioned and also medium access control protocol data unit of the physical downlink shared channel comprising a plurality of random access responses of a plurality of different random access response formats, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Nokia et al. to have a medium access control protocol data unit of the physical downlink shared channel comprising a plurality of random access responses of a plurality of different random access response formats, each of the plurality of random access responses corresponding to a medium access control-subprotocol data unit of the medium access control protocol data unit, disclosed by Samsung in order to provide an effective mechanism of providing efficient MAC subheader including backoff information or RAPID by using a type field of MAC PDUs for UEs in wireless communication system.
Regarding claim 4,  Nokia et al. and Samsung together teach the method according to claim 1.
Nokia et al. further teaches the method according to claim 1, wherein a random access response format of the plurality of random access response formats corresponds to a 4-step random access procedure (see page 2, Fig.1 and page 3, last para wherein Table 1 provides the number of TTis for transmitting a short packet using 4-step RACH, is mentioned). 
Regarding claim 5,  Nokia et al. and Samsung together teach the method according to claim 1.
Nokia et al. further teaches the method according to claim 1, wherein a random access response format of the plurality of random access response formats corresponds to a 2-step random access procedure (see page 3, Fig.2 and last para wherein  Table 2 provides the number of TTis for transmitting a short packet using a 2-step RACH, is mentioned). 
Regarding claim 6,  Nokia et al. and Samsung together teach the method according to claim 1.
Nokia et al. further teach the method according to claim 1, wherein the physical uplink shared channel comprises a first physical uplink shared channel (see page 4, Fig.3 and under observation, 1st para), and wherein the method further comprises transmitting a second physical uplink shared channel according to an uplink grant (see page 4, Fig.3 and under observation, 1st para and page 5,  under proposal 1, wherein UL grant for scheduling the data packets (that includes transmitting a second physical uplink shared channel) right after the RACH procedure, is mentioned).
Samsung further teaches the method according to claim 1, wherein a medium access control subheader of a random access response of the plurality of random access responses includes at least a preamble identity of the particular physical random access channel preamble (see page 5, under section 6.2.2 wherein MAC subheader for Random Access Response including the Random Access Preamble Identifier field identifies the transmitted Random Access Preamble, is mentioned), and wherein a medium access control random access response of the random access response includes at least the uplink grant (see page 2, section 2.1, 2nd para) (and the same motivation is maintained as in claim 1). 
Regarding claim 7,  Nokia et al. and Samsung together teach the method according to claim 1.
Nokia et al. further teach the method according to claim 1, wherein the plurality of physical random access channel preambles and the association between the physical random access channel preamble of the plurality of physical random access channel preambles and the physical uplink shared channel of the plurality of physical uplink shared channels are determined based on the random access channel configuration (see page 4, Fig.3 wherein association of  each of plurality of random access channel preambles and corresponding one of plurality of physical uplink shared channels, is mentioned and also see under observation 1, wherein MsgA consists of two parts, i.e. PRACH Preamble and PUSCH in a msgA being TDMed, is mentioned and also see page 7, under proposal 5, wherein the resources and link parameters for MsgA preamble and data signal transmission are configured by the base station & the UE might do further selection based on the configuration, is mentioned). 
Regarding claim 8,  Nokia et al. and Samsung together teach the method according to claim 1. 
Samsung further teaches the method according to claim 1, wherein the random access channel configuration further comprises a configuration of a plurality of reserved physical random access channel preambles, where the plurality of physical random access channel preambles does not include any of the plurality of reserved physical random access channel preambles (see page 2, under section 2.1, option 1, wherein RACH preambles can be reserved for Msg1 based SI request, on receiving a MAC subheader including RAPID, UE can check if received RAPID corresponds to one of the RACH preambles reserved for Msg1 based SI request or not and if yes, then the MAC subheader is a SI ACK subheader otherwise it is a RAR subheader, is mentioned) (and the same motivation is maintained as in claim 1). 
	Regarding claim 9, Samsung further teaches the method according to claim 8, wherein a particular random access response format of the plurality of random access response formats comprises a preamble identity of a particular reserved physical random access channel preamble of the plurality of reserved physical random access channel preambles (see page 2, under section 2.1, option 1 wherein RACH preambles can be reserved for Msg1 based SI request, on receiving a MAC subheader including RAPID, UE can check if received RAPID corresponds to one of the RACH preambles reserved for Msg1 based SI request or not , is mentioned & see option 2 wherein type field can be used to distinguish SI Ack subheader and RAR subheader). 
Regarding claim 13,  Nokia et al. teach an apparatus (see page 1, Introduction and page 3, Fig.2, UE) comprising: a transceiver that receives a random access channel configuration including a MsgA physical uplink shared channel configuration (see page 3, Fig.2 and see page 6, under section 2.3, 1st para wherein the base station shall configure physical resources for data signal transmission, the frequency resources for preamble transmission can be configurable to UE and potentially be shared by 2-step and 4-step RACH procedure, is mentioned and also see page 7, proposal 5); and a controller coupled to the transceiver, where the controller determines an association between a physical random access channel preamble of a plurality of physical random access channel preambles and a physical uplink shared channel of a plurality of physical uplink shared channels (see page 6, under section 2.3, 2nd para wherein the UE randomly selects a preamble sequence for transmission and transmits the data signal in the associated data resource/PUSCH, the parameters of the reference signals for the data demodulation, such as the cyclic shift and OCC, etc., could be derived by the selected preamble sequence, is mentioned and see page 4, Fig.3 wherein association of  each of plurality of random access channel preambles and corresponding one of plurality of physical uplink shared channels, is mentioned), and randomly selects a particular physical random access channel preamble from the plurality of physical random access channel preambles (see page 6, under section 2.3, 2nd para wherein the UE randomly selects a preamble sequence for transmission and transmits the data signal in the associated data resource/PUSCH, is mentioned and also see page 4, Fig.3), wherein the transceiver transmits the particular physical random access channel preamble and a physical uplink shared channel associated with the particular physical random access channel preamble, wherein the physical uplink shared channel is transmitted according to the MsgA physical uplink shared channel configuration (see page 3, Fig.2 for Msg A transmission including preamble & data/PUSCH, is mentioned and also see page 4, Fig.3 and under observation 1, wherein MsgA consists of two parts, i.e. PRACH Preamble and PUSCH in a msgA being TDMed, is mentioned), and receives a physical downlink shared channel in response to transmission of the particular physical random access channel preamble and the physical uplink shared channel (see page 3, Fig.2, wherein UE receiving MsgB including RA response in response to MsgA (which includes preamble & data) transmission, is mentioned and also see page 5, under proposal 1, wherein the MsgB in the 2-step RACH procedure is the combined random access response and contention resolution and including the equivalent contents of msg2 and msg4 of 4-step RACH, is mentioned and also the contents of MsgB including UL grant for scheduling the data packets right after the RACH procedure &small user plane/control plane packets for DL communication/PDSCH, is mentioned).
Nokia et al. is silent in teaching the above apparatus comprising wherein a medium access control protocol data unit of the physical downlink shared channel comprises a plurality of random access responses of a plurality of different random access response formats, each of the plurality of random access responses corresponding to a medium access control-subprotocol data unit of the medium access control protocol data unit. 
However, Samsung teaches an apparatus (see page 1, Introduction) comprising wherein a medium access control protocol data unit of the physical downlink shared channel comprises a plurality of random access responses of a plurality of different random access response formats, each of the plurality of random access responses corresponding to a medium access control-subprotocol data unit of the medium access control protocol data unit (see page 1, Fig.1 & under section 2, wherein Fig.1 showing NR RAR MAC PDU format, is mentioned and also RAR MAC PDU consisting of one or more MAC sub-PDUs as shown in Fig.1 and each MAC sub-PDU consisting of a MAC subheader and a MAC RAR, is mentioned and also medium access control protocol data unit of the physical downlink shared channel comprising a plurality of random access responses of a plurality of different random access response formats, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Nokia et al. to have a medium access control protocol data unit of the physical downlink shared channel comprising a plurality of random access responses of a plurality of different random access response formats, each of the plurality of random access responses corresponding to a medium access control-subprotocol data unit of the medium access control protocol data unit, disclosed by Samsung in order to provide an effective mechanism of providing efficient MAC subheader including backoff information or RAPID by using a type field of MAC PDUs for UEs in wireless communication system.
Regarding claim 15,  Nokia et al. and Samsung together teach the apparatus according to claim 13.
Nokia et al. further teach the apparatus according to claim 13, wherein the physical uplink shared channel comprises a first physical uplink shared channel (see page 4, Fig.3 and under observation, 1st para), and wherein the transceiver transmits a second physical uplink shared channel according to an uplink grant (see page 4, Fig.3 and under observation, 1st para and page 5,  under proposal 1, wherein UL grant for scheduling the data packets (that includes transmitting a second physical uplink shared channel) right after the RACH procedure, is mentioned). 
Samsung further teaches the apparatus according to claim 13, wherein a medium access control subheader of a random access response of the plurality of random access responses includes at least a preamble identity of the particular physical random access channel preamble (see page 5, under section 6.2.2 wherein MAC subheader for Random Access Response including the Random Access Preamble Identifier field identifies the transmitted Random Access Preamble, is mentioned), and wherein a medium access control random access response of the random access response includes at least the uplink grant (see page 2, section 2.1, 2nd para) (and the same motivation is maintained as in claim 13). 
Regarding claim 16,  Nokia et al. and Samsung together teach the apparatus according to claim 13.
Nokia et al. further teach the apparatus according to claim 13, wherein the plurality of physical random access channel preambles and the association between the physical random access channel preamble of the plurality of physical random access channel preambles and the physical uplink shared channel of the plurality of physical uplink shared channels are determined based on the random access channel configuration (see page 4, Fig.3 wherein association of  each of plurality of random access channel preambles and corresponding one of plurality of physical uplink shared channels, is mentioned and also see under observation 1, wherein MsgA consists of two parts, i.e. PRACH Preamble and PUSCH in a msgA being TDMed, is mentioned and also see page 7, under proposal 5, wherein the resources and link parameters for MsgA preamble and data signal transmission are configured by the base station & the UE might do further selection based on the configuration, is mentioned). 
Regarding claim 17,  Nokia et al. and Samsung together teach the apparatus according to claim 13.
Samsung further teaches the apparatus according to claim 13, wherein the random access channel configuration further comprises a configuration of a plurality of reserved physical random access channel preambles, where the plurality of physical random access channel preambles does not include any of the plurality of reserved physical random access channel preambles (see page 2, under section 2.1, option 1, wherein RACH preambles can be reserved for Msg1 based SI request, on receiving a MAC subheader including RAPID, UE can check if received RAPID corresponds to one of the RACH preambles reserved for Msg1 based SI request or not and if yes, then the MAC subheader is a SI ACK subheader otherwise it is a RAR subheader, is mentioned) (and the same motivation is maintained as in claim 13). 
Regarding claim 18, Samsung further teaches the apparatus according to claim 17, wherein a particular random access response format of the plurality of random access response formats comprises a preamble identity of a particular reserved physical random access channel preamble of the plurality of reserved physical random access channel preambles (see page 2, under section 2.1, option 1 wherein RACH preambles can be reserved for Msg1 based SI request, on receiving a MAC subheader including RAPID, UE can check if received RAPID corresponds to one of the RACH preambles reserved for Msg1 based SI request or not , is mentioned & see option 2 wherein type field can be used to distinguish SI Ack subheader and RAR subheader). 
Regarding claims 21 & 22,  Nokia et al. and Samsung together teach the method/apparatus according to claims 1 and 13, respectively.
Samsung further teaches the method/apparatus according to claims 1 and 13,
wherein a random access response format of the plurality of different random access response formats comprises two consecutive medium access control-subprotocol data units (see page 1, Fig.1 & under section 2, wherein Fig.1 showing NR RAR MAC PDU format, is mentioned and also RAR MAC PDU consisting of more MAC sub-PDUs as shown in Fig.1 (that includes two consecutive medium access control-subprotocol data units i.e. “first two consecutive medium access control-subprotocol data units with MAC RAR1”) and other MAC sub-PDU consisting of a MAC subheader and a different MAC RAR i.e. MAC RAR2/MACRARn, is mentioned) (and the same motivation is maintained as in claims 1 and 13).
5.	Claims 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over of Nokia et al. (3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, R1-1901192, “On 2-step Random Access Procedure”, dated Jan 2019) in view of Samsung (3GPP TSG-RAN WG2 #99bis, “Random Access in NR: RAR MAC Subheader Design”, R2-1710080, dated Oct 2017) and further in view of CATT (3GPP TSG RAN WG1 Meeting #95, “Corrections to NR Scheduling and UL transmission procedures”, Discussion_R1-1812605, dated Nov, 2018).
	Regarding claims 2 & 3, Nokia et al. and Samsung together teach the method according to claim 1.
Nokia et al. and Samsung together yet are silent in teaching the method according to claim 1, wherein the MsgA physical uplink shared channel configuration comprises an indication of whether or not to apply transform precoding to a MsgA physical uplink shared channel transmission and, wherein the indication of whether or not to apply transform precoding is received via a higher-layer parameter, where a higher-layer is higher than a physical layer. 
However, CATT teaches a method (see page 1, Introduction) wherein the MsgA physical uplink shared channel configuration comprises an indication of whether or not to apply transform precoding to a MsgA physical uplink shared channel transmission (see page 4, under proposal 4, 2nd para wherein for Msg3/MsgA PUSCH the UE should determine whether or not to apply transform precoding according to msg3-transformPrecoder, is mentioned) and, wherein the indication of whether or not to apply transform precoding is received via a higher-layer parameter, where a higher-layer is higher than a physical layer (see page 3, section 3.1, proposal 4 and also see page 4, under proposal 4).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Nokia et al. and Samsung to have the MsgA physical uplink shared channel configuration comprising an indication of whether or not to apply transform precoding to a MsgA physical uplink shared channel transmission and also to have the indication of whether or not to apply transform precoding is received via a higher-layer parameter, where a higher-layer is higher than a physical layer, disclosed by CATT in order to provide an effective mechanism of efficiently handling of frequency resource allocation for PUSCH scheduled by RAR and also to efficiently apply parameters in the ConfiguredGrantConfig for the PUSCH transmission in wireless communication system.
Regarding claim 14, Nokia et al. and Samsung together teach the apparatus according to claim 13.
Nokia et al. and Samsung together yet are silent in teaching the apparatus according to claim 13, wherein the MsgA physical uplink shared channel configuration comprises an indication of whether or not to apply transform precoding to a MsgA physical uplink shared channel transmission. 
However, CATT teaches an apparatus (see page 1, Introduction) wherein the MsgA physical uplink shared channel configuration comprises an indication of whether or not to apply transform precoding to a MsgA physical uplink shared channel transmission (see page 4, under proposal 4, 2nd para wherein for Msg3/MsgA PUSCH the UE should determine whether or not to apply transform precoding according to msg3-transformPrecoder, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus of Nokia et al. and Samsung to have the MsgA physical uplink shared channel configuration comprising an indication of whether or not to apply transform precoding to a MsgA physical uplink shared channel transmission, disclosed by CATT in order to provide an effective mechanism of efficiently handling of frequency resource allocation for PUSCH scheduled by RAR and also to efficiently apply parameters in the ConfiguredGrantConfig for the PUSCH transmission in wireless communication system.
6.	Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over of Nokia et al. (3GPP TSG RAN WG1 Ad-Hoc Meeting 1901, R1-1901192, “On 2-step Random Access Procedure”, dated Jan 2019) in view of Samsung (3GPP TSG-RAN WG2 #99bis, “Random Access in NR: RAR MAC Subheader Design”, R2-1710080, dated Oct 2017) and further in view 3GPP (3GPP TS 38.213 V15.4.0, 3rd Generation Partnership Project;Technical Specification Group Radio Access Network;
NR;Physical layer procedures for control (Release 15), dated Dec 2018) (herein after known as “3GPP”).
Regarding claims 11 and 19, Nokia et al. and Samsung together teach the method/apparatus according to claims 1 and 13, respectively.
Nokia et al. and Samsung together yet are silent in teaching the method/apparatus according to claims 1 and 13, further comprising/wherein the controller determining/determines a transmit power of the physical uplink shared channel associated with the particular physical random access channel preamble based on a default power adjustment state, l=0, where an initial value, f.sub.b,f,c(0, 1), of the default power adjustment state for closed-loop power control is based on 
.DELTA. P rampup , b , f , c = min [ [ max ( 0 , P CMAX , f , c - ( 10 log 10 ( 2 .mu. M RB , b , f , c PUSCH ( 0 ) ) + P O_PUSCH , b , f , c ( 0 ) + .alpha. b , f , c ( 0 ) PL c + .DELTA. TF , b , f , c ( 0 ) ) ) ] , .DELTA. P rampuprequested , b , f , c ] 
where .DELTA.P.sub.rampuprequested,b,f,c is provided by higher layers, where the higher layers are higher than a physical layer, and corresponds to the total power ramp-up requested by the higher layers from a first to a latest random access preamble for an active uplink bandwidth part b of a carrier f in a serving cell c,
 where M.sub.RB,b,f,c.sup.PUSCH(0) is a bandwidth of a physical uplink shared channel resource assignment corresponding to the physical uplink shared channel expressed in number of resource blocks on the active uplink bandwidth part b of the carrier f of the serving cell c,
 where .DELTA..sub.TF,b,f,c(0) is a power adjustment of the physical uplink shared channel associated with the particular physical random access channel preamble transmission on the active uplink bandwidth part b of carrier f of the serving cell c, 
where P.sub.CMAX,f,c is a user equipment configured maximum output power for the carrier f of the serving cell c in a physical uplink shared channel transmission occasion of the physical uplink shared channel, 
where P.sub.O_physical uplink shared channel,b,f,c(0) and .alpha..sub.b,f,c(0) are open-loop power control parameters for the active uplink bandwidth part b of the carrier f of the serving cell c, and where PL.sub.c denotes a pathloss of the serving cell c. 
However, 3GPP teaches method/apparatus (see page 14, section 7, UE under section ‘Uplink Power Control’), further comprising/wherein the controller determining/determines a transmit power of the physical uplink shared channel associated with the particular physical random access channel preamble based on a default power adjustment state, l=0 (see page 14, under section 7.1.1 and also see page 19, lines 5 to 10), where an initial value, f.sub.b,f,c(0, 1), of the default power adjustment state for closed-loop power control is based on 
.DELTA. P rampup , b , f , c = min [ [ max ( 0 , P CMAX , f , c - ( 10 log 10 ( 2 .mu. M RB , b , f , c PUSCH ( 0 ) ) + P O_PUSCH , b , f , c ( 0 ) + .alpha. b , f , c ( 0 ) PL c + .DELTA. TF , b , f , c ( 0 ) ) ) ] , .DELTA. P rampuprequested , b , f , c ]  (see page 19, equation on line 11)
where .DELTA.P.sub.rampuprequested,b,f,c is provided by higher layers, where the higher layers are higher than a physical layer, and corresponds to the total power ramp-up requested by the higher layers from a first to a latest random access preamble for an active uplink bandwidth part b of a carrier f in a serving cell c (see page 19, lines 12 to 14),
 where M.sub.RB,b,f,c.sup.PUSCH(0) is a bandwidth of a physical uplink shared channel resource assignment corresponding to the physical uplink shared channel expressed in number of resource blocks on the active uplink bandwidth part b of the carrier f of the serving cell c (see page 19, lines 14 to 16),
 where .DELTA..sub.TF,b,f,c(0) is a power adjustment of the physical uplink shared channel associated with the particular physical random access channel preamble transmission on the active uplink bandwidth part b of carrier f of the serving cell c (see page 19, lines 16 to 17), 
where P.sub.CMAX,f,c is a user equipment configured maximum output power for the carrier f of the serving cell c in a physical uplink shared channel transmission occasion of the physical uplink shared channel (see page 19, equation on line 11 and also see lines 12-17), 
where P.sub.O_physical uplink shared channel,b,f,c(0) and .alpha..sub.b,f,c(0) are open-loop power control parameters for the active uplink bandwidth part b of the carrier f of the serving cell c and where PL.sub.c denotes a pathloss of the serving cell c (see page 19, equation on line 11 and also see lines 12-17). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method/apparatus of Nokia et al. and Samsung to further include determining a transmit power of the physical uplink shared channel associated with the particular physical random access channel preamble based on above default power adjustment state, disclosed by 3GPP in order to provide an effective mechanism of UE for efficiently determining uplink power control and also determining Type 1, Type 2 and Type 3 power headroom report for an activated serving cell in wireless communication system.
Allowable Subject Matter
7.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant's arguments filed on 09/24/2022 have been fully considered but they are not persuasive. 
9.	In pages 12-13 of Applicant’s Remarks, regarding independent claims 1 and 13, Applicant mainly mentions that Nokia and Samsung do not disclose or suggest transmitting the particular PRACH preamble and a PUSCH associated with the particular physical RACH preamble, wherein the PUSCH is transmitted according to the MsgA physical uplink shared channel configuration; and receiving a PDSCH in response to transmission of the particular PRACH preamble and the PUSCH, wherein a MAC PDU of the PDSCH comprises a plurality of RARs of a plurality of different RAR formats, each of the plurality of RARs corresponding to a MAC-subPDU of the MAC PDU, as recited in independent claim 1 and similarly recited in independent claim 13.
	However, the Examiner respectfully disagrees to the above statement of the Applicant as follows.
	Nokia et al. clearly teach transmitting the particular PRACH preamble and a PUSCH associated with the particular physical RACH preamble, wherein the PUSCH is transmitted according to the MsgA physical uplink shared channel configuration (see page 3, Fig.2 for Msg A transmission including preamble & data/PUSCH, is mentioned and also see page 4, Fig.3 and under observation 1, wherein MsgA consists of two parts, i.e. PRACH Preamble and PUSCH in a msgA being TDMed, is mentioned) and receiving a PDSCH in response to transmission of the particular PRACH preamble and the PUSCH (see page 3, Fig.2, wherein UE receiving MsgB including RA response in response to MsgA (which includes preamble & data) transmission, is mentioned and also see page 5, under proposal 1, wherein the MsgB in the 2-step RACH procedure is the combined random access response and contention resolution and including the equivalent contents of msg2 and msg4 of 4-step RACH, is mentioned and also the contents of MsgB including UL grant for scheduling the data packets right after the RACH procedure & user plane/control plane packets for DL communication/PDSCH, is mentioned).
Samsung clearly teaches a method (see page 1, Introduction) comprising wherein a medium access control protocol data unit of the physical downlink shared channel comprises a plurality of random access responses of a plurality of different random access response formats, each of the plurality of random access responses corresponding to a medium access control-subprotocol data unit of the medium access control protocol data unit (see page 1, Fig.1 & under section 2, wherein Fig.1 showing NR RAR MAC PDU format, is mentioned and also RAR MAC PDU consisting of more MAC sub-PDUs as shown in Fig.1 and each MAC sub-PDU consisting of a MAC subheader and a MAC RAR, is mentioned and also medium access control protocol data unit comprising a plurality of MAC sub-PDUs with a plurality of random access responses of plurality of different random access response formats (i.e. RAR 1, RAR 2 … RAR n), is mentioned). 
Thus, as per broadest reasonable interpretation (BRI) of claim limitations, the cited references Nokia et al. and Samsung together clearly teach transmitting the particular PRACH preamble and a PUSCH associated with the particular physical RACH preamble, wherein the PUSCH is transmitted according to the MsgA physical uplink shared channel configuration and receiving a PDSCH in response to transmission of the particular PRACH preamble and the PUSCH, wherein a MAC PDU of the PDSCH comprises a plurality of RARs of a plurality of different RAR formats, each of the plurality of RARs corresponding to a MAC-subPDU of the MAC PDU, as recited in independent claim 1 and similarly recited in independent claim 13, as already mentioned above under Claim Rejections.
10.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	XU et al. (US Pub. No: 2020/0260498 A1) disclose systems and methods for a wireless device to perform 2-step random access procedures in wireless communication system.
	DAHLMAN et al. (US Pub. No: 2020/0367288 A1) disclose a method, performed by a wireless device in a wireless communication system, for receiving a random access response, RAR, message from a network node in wireless communication system.
	Aiba et al. (US Pub. No: 2018/0368188 A1) disclose mechanisms relating to new signaling and procedures for user equipments (UE) and base stations in wireless communication system.
	Agiwal et al. (US Pub. No: 2020/0221505 A1) disclose a method for signaling multiple resources for message 3 (Msg3) transmissions in wireless communication system.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Thu 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/          Examiner, Art Unit 2477                                                                                                                                                                                              	10/07/2022

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477